DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven M. duBois on 2/8/2022.

The application has been amended as follows:

In the claims:

(Currently Amended) A urinary device comprising:
a cylindrical body having a closed first end and a closed second end, the cylindrical body being configured to rest between labia and to use a vulva to hold the device in place; and

wherein the funnel has a curved section connected to the flat section and is adapted to converge with a silicone exit tube.

Allowable Subject Matter
Claims 4 - 7 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Leimkuhler (US 2005/0097662 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set forth in claim 4, which recites features not taught or suggested by the prior art.
In particular, Leimkuhler does teach having a cylindrical portion and curved and flat funnel portions, they do not teach the relationship as claimed, that is the funnel intersects with and extends radially through the cylindrical body or the cylindrical body having a closed first end and a closed second end. Rather, Leimkuhler uses an open end of the cylinder to interface with the body (Fig. 2, element 12a).
Another relevant reference Block (US 2010/0331798 A1) also does not explicitly teach this relationship between a cylindrical portion and intersecting funnel.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781